Citation Nr: 1533326	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  96-41 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of a left eye injury.  

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for mouth sores, to include herpes simplex.  

4.  Entitlement to a higher initial rating for a left knee disorder prior to January 5, 2010.  

5.  Entitlement to a higher initial rating for a right knee disorder prior to January 5, 2010.  

6.  Entitlement to a total rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Jason Manne, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to June 1995.  His Department of Defense Form 214, Record of Separation from Military Service, for one period indicates that prior to April 1992, he had three months and five days of additional active service.  Also included in the record are service treatment records indicating that he had an enlistment examination on May 26, 1987, and received treatment through September 10, 1987.  At his December 1996 personal hearing, the Veteran testified that he had service in the Marine Corps prior to 1992 and personnel records also denote his service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 1995 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

By its decision of July 2012, the Board denied entitlement of the Veteran to service connection for a left eye disorder and reconsideration thereof was denied by the Board in April 2013.  The Board's July 2012 decision was then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  The parties to that action thereafter jointly moved the Court to vacate and remand the Board's decision on the basis of inadequate VA medical opinions obtained by VA in 2010 and 2011.  By its order of October 2014, the Court granted the parties' motion.  

When the case was eventually returned to the Board, a VA medical expert opinion was sought through the VA's Veterans Health Administration (VHA), pursuant to its authority under 38 U.S.C.A. § 7109 (West 2014).  That opinion was received by the Board in April 2015 and a copy of that report was then provided to the Veteran for his review and response.  Additional evidence and/or argument from the Veteran was later received by the Board in May 2015, with a written waiver for its initial consideration by the Agency of Original Jurisdiction (AOJ).  

As part of its July 2012 decision, the Board also remanded to the AOJ the issues of the Veteran's entitlement to service connection for a low back disorder and sores of the mouth, to include herpes simplex, as well as initial ratings for bilateral knee disorders prior to January 2010.  The initial rating issues were remanded based on the need for the AOJ to issue a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), which was accomplished on remand and, in addition, followed by a rating decision in January 2013 assigning 10 percent ratings for osteoarthritis of each knee back to 1995, and timely entry by the Veteran of a substantive appeal as to those matters.  However, all of the issues remanded appear to have been returned to the Board prematurely by the AOJ in the absence of its consideration of pertinent evidence received by the AOJ prior to recertification and issuance of a supplemental statement of the case.  Additionally, the Veteran through May 2015 correspondence from his attorney requested a videoconference hearing before the Board as to his claims for initial ratings for knee disorders.  Such matters are further addressed in the REMAND below so that further actions may be undertaken by the AOJ.  

Also raised by the Veteran during the appeal period is a claim for TDIU entitlement that the AOJ has developed and adjudicated and which is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Notice, too, is taken that the Veteran's attorney in May 2015 correspondence to the Board specifically requested a videoconference hearing before the Board as to the Veteran's TDIU entitlement.  That matter is further addressed in the REMAND below.  


FINDING OF FACT

The Veteran sustained an inservice injury involving his left eye and it is at least as likely as not that the residuals of that injury have resulted in his current left eye disorder.  

CONCLUSION OF LAW

A left eye disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as the Board herein grants the benefit sought on appeal in its entirety, the need to discuss whether there was substantial compliance with the terms of the Board's prior remands and whether VA has satisfied its obligations under its duties to notify and assist the Veteran is obviated. 

The Veteran seeks service connection for a left eye disorder involving a corneal abrasion on the basis of an inservice injury.  That injury is alleged by the Veteran to have been productive of a multi-year history of improper healing, resulting eye pain, dry eyes, and a progressive loss of vision.  

Applicable law provides that service connection will be granted if it is shown that a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service treatment records indicate that in October 1993 the Veteran complained of trauma to his left eye two days prior thereto due to unknown causes during an accident in the woods.  The treating clinician noted that visual acuity could not be obtained due to eye contractions.  An assessment of a large corneal abrasion of the left eye was entered.  Subsequently in October 1993, the Veteran was given a left eye patch.  In a medical note of January 1994, the Veteran was noted as having had a corneal abrasion in October 1993, with continued blurriness, pain, and excessive tears.  No corneal abrasion was then in evidence.  An assessment of left eye pain; etiology unknown was offered; an assessment in March 1995 was of a healed injury of the left cornea.

Clinical evaluation of the Veteran's eyes during his June 1995 separation examination revealed that his eyes were normal and that an ophthalmoscopic evaluation revealed no corneal scar.  On his Report of Medical History completed contemporaneously with the separation examination, the Veteran reported that he then had, or had had, "eye t rouble."  The examining clinician noted on the Report of Medical History that the Veteran had been stabbed in the left eye in 1993 by his wife and had a corneal scar.  

On a VA examination conducted in September 1995, approximately three months after separation from service, it was noted that about a "year ago" the Veteran sustained an abrasion for which he was patched and apparently had healing without any significant scarring.  Clinical inspection revealed no corneal scarring. An impression of a previous abrasion of the left eye, healed, without any obvious scarring was entered.  

A July 1996 VA examination noted that the Veteran allegedly was stabbed in the left eye producing a corneal scar.  The Veteran described an adhesion of the left lid to the eyeball in dry weather.  Physical examination revealed that the Veteran's eyes were normal with no evident corneal scar.  The fundi were normal fundi as were extraocular motions.  An impression of a history of an alleged stab wound of the left eye without residuals was furnished.

Clinical evaluation during the course of an April 2004 National Guard medical examination showed that the Veteran's eyes were normal, including by means of ophthalmoscopic inspection.  

Several reports, dated in June 2006, are of record from a private attending medical professional, wherein it was set forth that that the Veteran had a documented corneal scar in his left eye from an inservice injury sustained in war games when he ran into a wire.  Diminished vision, discomfort, and dryness of the left eye were noted to be among the residuals, requiring frequent use of eye drops.  

Further VA examination by an optometrist was afforded the Veteran in January 2010.  Findings included best corrected visual acuities of 20/20 in the right eye and 20/30 in the left eye; his corneas were clear with no signs of scarring.  Diagnoses were of significant astigmatism resulting in reduced acuities, a history of corneal abrasion which healed without complication or scarring, and chronic dry eyes accounting for symptoms.  No visual field loss was present.  

An addendum opinion was provided in July 2011 by a physician, to the effect that no corneal scarring had been clinically found and that the Veteran's dry eye syndrome and astigmatism had no ethological relationship to the history of a healed left corneal abrasion.  On that basis, the physician concluded that the Veteran's current eye condition was not related to his history of a healed, left corneal abrasion during service.  A further addendum in July 2011 by an optometrist noted that he had reviewed the January 2010 examination and July 2011 addendum and that he concurred with the assessment provided by the July 2011 examiner.

The Board is mindful that the Court and the parties before it seeking judicial review by recent action found the VA opinions obtained in 2010 and 2011 as inadequate because vision loss of the Veteran due to the claimed disorder was not properly addressed.  While an actual VA examination is not specifically identified, the record indicates that an outpatient ophthalmological evaluation was undertaken by VA in late July 2012, findings from which yielded diagnoses of presumed recurrent corneal erosions, with none being shown that day, as well as subnormal vision.  

Upon return of the case to the Board, a VHA medical opinion was obtained from the VA's Chief of Ophthalmology in March 2015.  Therein, the most likely diagnosis pertaining to the Veteran's left eye was that of a corneal abrasion, without corneal erosion or scarring and which required eye drops and patching.  Visual acuity was tracked from April 1993, which indicated the existence of astigmatism pre-dating the inservice left eye injury in October 1993.  The Veteran's astigmatism was found by the VA expert to account for the difference in visual acuity between the two eyes and as noted on various post-injury eye evaluations.  

In response to such opinion, the Veteran submitted correspondence, dated in May 2015, from a physician at the Eye Center of the University of Pittsburgh Medical Center.  Following a review of the Veteran's medical records, it was opined that the Veteran's current and previous complaints of blurriness and pain in his left eye may be related to his initial corneal abrasion in October 1993, as well as his known astigmatism and refractive error.  The physician noted that a non-trivial number of patients who previously experienced a corneal abrasion go on to develop recurrent corneal erosions and that such erosions were associated with blurriness, pain, a sensation of the eye being stuck to eyelids, and dry eyes.  

As well, copies of medical texts pertaining to the types and nature of corneal erosions have been submitted for consideration.  

Analysis of the evidence presented clearly points to the occurrence of an inservice injury to the left eye, as well as medical treatment therefor, notwithstanding the differing accounts as to the circumstances involving that injury.  Accompanying that injury is a competent and credible account offered by the Veteran as to his longstanding complaints of blurriness, eye pain, and dry eyes following such injury that is at least partially substantiated by his spouse and another lay affiant.  As to the primary question posed by this appeal, i.e., whether current disability of the left eye is related to inservice injury, the record is divided; however, that division is found by the Board to be equal both in terms of its credibility and probative value.  The June 2010 statements favorable to the Veteran's position are without any defined rationale, and, thus, are entitled to not more than only minimal probative weight, if any.  As well, the VA opinions obtained in 2010 and 2011 were determined by the parties in the action before the Court to be inadequate.  On the basis of the foregoing, there are but two opinions remaining, one from the VHA expert who determined that the Veteran's diminished visual acuity was not attributable to his inservice left eye injury and which did not entail corneal scarring.  The competing opinion is from a private eye expert at the Pittsburgh Eye Center indicating that the Veteran's blurred vision and left eye pain are attributable to his corneal abrasion in October 1993, as well as his astigmatism and refractive error.  The Board notes that astigmatism and refractive error are not disabilities for which VA compensation is payable per 38 C.F.R. § 3.303(c), but there is no indication that the private expert was able to attribute particular eye manifestations to individual entities.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if the manifestations of a service-connected disability cannot be separated from the manifestations of another disability, all manifestations must be attributed to the service-connected condition).  As such, the University of Pittsburgh eye physician's attribution of the Veteran's eye manifestations involving blurred vision and pain to the inservice left eye injury places the evidence in relative equipoise both qualitatively and quantitatively.  Accordingly, a grant of service connection for a left eye disorder involving a corneal abrasion with residual blurred vision and pain in association with dry eyes is warranted.  


ORDER

Service connection for residuals of a corneal abrasion is granted.  


REMAND

Remand to permit the AOJ to complete actions relating to the other issues on appeal is necessary.  

On remand, the Veteran was provided a statement of the case per Manlincon as to his claims for initial ratings for knee disabilities and he thereafter perfected that appeal and requested a Board videoconference hearing relating to those matters.  To date, no attempt to afford the Veteran his requested hearing is shown and it is not otherwise indicated that pertinent evidence was considered by the AOJ following its issuance of the statement of the case.  

As well, it is evident that the issues of the Veteran's entitlement to service connection for a low back disorder and sores of the mouth, inclusive of herpes simplex, were returned by the AOJ to the Board prematurely, without completion of all action items set forth in the Board's prior remand.  Amongst those actions was issuance of a supplemental statement of the case with consideration of all pertinent evidence made a part of the record.  

Also raised by the Veteran in the context of the current appeal is his TDIU entitlement and such issue has not to date been fully developed and adjudicated by the AOJ.  In addition, the Veteran has requested a videoconference hearing as to such matter that to date has not been afforded him.  

Accordingly, this portion of the Veteran's case is REMANDED for the following actions:

1.  Ensure that all actions previously requested by the Board through its July 2012 remand have been fully accomplished.  

2.  Undertake all needed development with respect to the recently raised claim for TDIU entitlement, including obtaining a vocational assessment as to the impact of the Veteran's service-connected disabilities in his performance of substantially gainful employment.  

3.  Undertake development and adjudication of the issue involving the Veteran's entitlement to service connection for sores of the mouth, to include herpes simplex.  

4.  Afford the Veteran his requested videoconference hearings before the Board as to his entitlement to initial ratings for knee disorders prior to January 5, 2010, and a TDIU and any other issue for which he seeks to be heard.  

5.  Obtain all pertinent VA treatment records for inclusion in the Veteran's electronic claims folder.  

6.  Lastly, adjudicate or readjudicate all of the issues before the Board and if any benefit sought is not granted, furnish the Veteran a supplemental statement of the case and accord him a reasonable period for a response, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


